Citation Nr: 0104884	
Decision Date: 02/16/01    Archive Date: 02/20/01

DOCKET NO.  99-15 092	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE


Whether the veteran is eligible for educational assistance 
benefits under Chapter 30, Title 38, United States Code.



ATTORNEY FOR THE BOARD


L. J. Nottle, Counsel



INTRODUCTION

The veteran served on active duty from December 1976 to 
August 1986 and from May 1987 to September 1997.  Her appeal 
ensues from an August 1998 decision of the Department of 
Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma 
(RO).


FINDINGS OF FACT

1.  The veteran did not first enter on active duty after June 
30, 1985.

2.  The veteran had remaining eligibility for Chapter 34 
educational assistance as of December 31, 1989.

3.  The veteran was on active duty during the period 
extending from October 19, 1984 to July 1, 1985, and 
continued on active duty without a break in service through 
June 30, 1985.

4.  After June 30, 1985, the veteran did not serve at least 
three years of continuous active duty, and she was not 
discharged or released from active duty because of a service-
connected disability or a preexisting medical condition not 
characterized as a disability, for hardship, for convenience 
of the Government after completing 30 months of a three-year 
enlistment, involuntarily for convenience of the Government 
as a result of a reduction in force, or for a physical or 
mental condition not characterized as a disability and not 
the result of her own willful misconduct.

5.  After June 30, 1985, the veteran did not serve at least 
two years of continuous active duty.

6.  The veteran was not separated involuntarily or pursuant 
to voluntary separation incentives.


CONCLUSION OF LAW

The veteran has not met the basic eligibility criteria for 
educational assistance benefits under Chapter 30, Title 38, 
United States Code.  38 U.S.C.A. §§ 3011, 3012, 3018A, 3018B 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 21.7020(a)(6), 
21.7040, 21.7044, 21.7045 (2000); 65 Fed. Reg. 67265 (Nov. 9, 
2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks a grant of eligibility for Chapter 30 
educational assistance benefits.  She argues that, although 
she does not satisfy the basic eligibility criteria for 
Chapter 30 benefits, the criteria should be waived in light 
of the fact that she served continuously from 1976 to 1997 
either on active duty or in the Selected Reserve.  She has 
explained that, although she did not serve on active duty 
continuously for three years after June 30, 1985, she entered 
the Selected Reserve for an obligated period of at least four 
years immediately after her August 1986 discharge from active 
duty under the Palace Chase program.  Less than one year 
later, in May 1987, she reentered active duty before her 
obligated period of Selected Reserve time had been served.  
Alternatively, she argues that she was never briefed on the 
effect her discharge and subsequent enlistment in the 
Selected Reserve would have on her eligibility for 
educational assistance benefits.    

During the pendency of the veteran's appeal, on November 1, 
2000, Congress revised the law governing, in pertinent part, 
eligibility for educational assistance benefits under Chapter 
30, including for members of the Selected Reserve.  See 
Veterans Benefits and Health Care Improvement Act of 2000 
(Act), Pub. L. No. 106-419, § 103, 114 Stat. 1822 (2000).  
The RO has not considered the veteran's claim pursuant to 
this Act.  However, because the Act does not substantively 
change any provision applicable to the veteran's claim, such 
consideration is not necessary and the Board may proceed in 
adjudicating the veteran's claim. 

An individual may be entitled to educational assistance under 
Chapter 30 if she first entered on active duty as a member of 
the Armed Forces after June 30, 1985, or she was eligible for 
educational assistance allowance under Chapter 34 as of 
December 31, 1989.  38 U.S.C.A. § 3011(a)(1) (West 1991).  In 
this case, the evidence of record indicates that the veteran 
first entered on active duty prior to June 30, 1985, in 
December 1976; therefore, she does not qualify for Chapter 30 
educational assistance benefits under 38 U.S.C.A. § 
3011(a)(1)(A).

Pursuant to 38 U.S.C.A. § 3011(a)(1)(B) (West 1991 & Supp. 
2000), veterans with remaining Chapter 34 eligibility may, 
under certain conditions, qualify for continued educational 
assistance under Chapter 30.  In this case, a computerized 
printout of Department of Defense (DOD) data, and a VA Form 
22-8945 (Education Award) confirm that the veteran had 
remaining Chapter 34 eligibility as of December 31, 1989.  To 
convert Chapter 34 benefits to Chapter 30 benefits, a veteran 
must: (1) have served on active duty at any time during the 
period between October 19, 1984, and July 1, 1985, and have 
continued on active duty without a break in service; and (2) 
after June 30, 1985, have served at least three years of 
continuous active duty or have been discharged for a service-
connected disability, a preexisting medical condition not 
characterized as a disability, hardship, convenience of the 
Government after serving 30 months of a three-year 
enlistment, involuntarily for convenience of the Government 
as a result of a reduction in force, or for a physical or 
mental condition not characterized as a disability and not 
the result of her own willful misconduct.  38 U.S.C.A. § 
3011(a)(1)(B).

The record in this case satisfies the first requirement 
because it shows that the veteran was on active duty during 
the period extending from October 19, 1984 to July 1, 1985, 
and continued on active duty without a break in service 
through June 30, 1985.  The record does not satisfy the 
second requirement, however, because it discloses that after 
June 30, 1985, she did not serve at least three years of 
continuous active duty and was not discharged for any of the 
aforementioned reasons.  Rather, according to her DD Forms 
214, she served her first period of active duty until 
separation in August 1986, and did not reenlist on active 
duty until May 1987.  The narrative reason for her separation 
in August 1986 was "volunteered to serve with ANGUS."

The veteran claims that she had no break in service.  She has 
requested that, because she immediately enlisted in the 
Selected Reserve of the Air Force (Selected Reserve) and the 
Air National Guard of California (Guard) after being 
discharged from active duty, her service should be considered 
"continuous."  Regulations define "break in service" as a 
period of more than 90 days between the date 
when an individual is released from active duty or otherwise 
receives a complete separation from active duty and the date 
she reenters on active duty.  38 C.F.R. 
§ 21.7020(a)(5) (2000); see also VAOPGCPREC 02-01 (Jan. 9, 
2001) (02-01).  There is no statutory or regulatory provision 
that allows the Board to disregard the veteran's nine-month 
break in active duty based on the fact that she served during 
that time period in the Guard and Selected Reserve.  

Moreover, statutory provisions clearly distinguish 
"continuing on active duty without a break in service" from 
"continuous active duty."  The former is required to satisfy 
38 U.S.C.A. § 3011(a)(1)(B); the latter is required to 
satisfy 38 U.S.C.A. 
§ 3011(a)(1)(B)(1).  The Board has already held that the 
record satisfies 38 U.S.C.A. § 3011(a)(1)(B); therefore, the 
pertinent question is whether active duty from December 1976 
to August 1986, and from May 1987 to September 1997 
constitutes "continuous active duty".  "Continuous active 
duty" means active duty without interruption.  An 
interruption will only be found when an individual receives a 
complete separation from active duty.  38 C.F.R. § 
21.7020(a)(6). Examples of service breaks that do not 
constitute interruptions are listed under 38 C.F.R. § 
21.7020(a)(6)(ii)-(vi) as amended by 65 Fed. Reg. 67265, 
67266 (Nov. 9, 2000).  Inasmuch as the listed examples do not 
include a temporary enlistment in the Guard or Selected 
Reserve, the Board finds that the veteran's 1986-1987 respite 
from active duty constitutes an interruption, and that her 
two periods of active duty do not constitute "continuous 
active duty."

A veteran who entered service prior to June 30, 1985, and 
after June 30, 1985, served at least two years of continuous 
active duty may also be eligible for Chapter 30 benefits if, 
among other things, she served with the Selected Reserve 
beginning within one year of discharge from active duty.  38 
U.S.C.A. § 3012(a)(1)(B)(ii) (West 1991 & Supp. 2000).  In 
this case, the veteran alleges Selected Reserve service; 
however, because she did not serve for at least two years of 
continuous active duty after June 30, 1985, she does not 
qualify for Chapter 30 educational benefits under this 
provision.

Notwithstanding any of the aforementioned provisions, an 
individual who was involuntary separated after February 2, 
1991, or who separated pursuant to voluntary separation 
incentives under section 1174a and 1175 of Title 10 may be 
entitled to Chapter 30 benefits under 38 U.S.C.A. § 3018A 
(West 1991 & Supp. 2000) or 38 U.S.C.A. § 3018B (West 1991 & 
Supp. 2000), provided certain criteria are met.  The veteran 
in this case was not discharged involuntarily or pursuant to 
voluntary separation incentives.  Rather, she separated on 
her own initiative to "serve with ANGUS."  In light of the 
foregoing, the veteran is not eligible for Chapter 30 
benefits under 38 U.S.C.A. §§ 3018A or 3018B.

The Board is cognizant that the veteran may have been 
misinformed prior to her break in service regarding the 
effect of her choice to separate on her eligibility status 
with regard to education benefits; however, that fact alone 
is insufficient to confer eligibility under Chapter 30.  In 
this regard, the Court has held that the remedy for breach of 
any obligation to provide accurate information about 
eligibility before or after discharge cannot involve payment 
of benefits where the statutory eligibility requirements for 
those benefits are not met.  Harvey v. Brown, 6 Vet. App. 
416, 424 (1994); see also McTighe v. Brown, 7 Vet. App. 29, 
30 (1994) (holding that because the payment of government 
benefits must be authorized by statute, the fact that a 
veteran may have received erroneous advice from a government 
employee cannot be used to estop the government from denying 
benefits).

The Board is sympathetic to the arguments advanced by the 
veteran, especially in light of her extensive service on 
active duty; however, the legal criteria governing service 
eligibility requirements for Chapter 30 educational 
assistance benefits are clear and specific and binding upon 
the Board.  Since payment of government benefits must be 
authorized by statute, and pertinent provisions of the 
statute provide that the veteran has not fulfilled basic 
service eligibility criteria, the veteran's assertion that 
her 20 years of military service should confer Chapter 30 
eligibility fails.  Based on the foregoing, the Board finds 
that the veteran has failed to establish that she is eligible 
for educational assistance benefits under Chapter 30.  As the 
law in this case is dispositive, the veteran's claim must be 
denied based on a lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Eligibility for Chapter 30 educational assistance benefits is 
denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

